UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY INVESTMENT COMPANY ACT FILE NUMBER: 811-05083 VAN ECK WORLDWIDE INSURANCE TRUST - WORLDWIDE HARD ASSETS FUND (Exact name of registrant as specified in its charter) 99 Park Avenue - 8th Floor, New York, N.Y. 10016 (Address of principal executive offices) (Zip Code) Bruce J. Smith Chief Financial Officer Worldwide Hard Assets Fund 99 Park Avenue - 8th Floor New York, N.Y. 10016 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 687-5200 Date of fiscal year end: December 31 Date of reporting period: September 30, 2007 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. Schedule of Investments. WorldWide Hard Assets Fund Schedule of Investments September 28, 2007 (unaudited) Number of Shares Value COMMON STOCKS: 95.1% Argentina: 0.1% 118,400 Trefoil Ltd. (NOK) * † # $768,204 Australia: 5.3% 2,008,000 Iluka Resources Ltd. † # 9,817,126 6,496,999 Lihir Gold Ltd. * † # 23,098,425 107,379 NGM Resources Ltd. * # 36,828 117,000 Rio Tinto Ltd. † # 11,181,068 131,000 Rio Tinto PLC # 11,274,757 55,408,204 Brazil: 3.5% 783,000 Cia Vale do Rio Doce (ADR) 26,567,190 134,000 Petroleo Brasileiro S.A. (ADR) 10,117,000 36,684,190 Canada: 14.4% 125,600 Addax Petroleum Corp. 4,953,791 530,000 Agnico-Eagle Mines Ltd. (USD) † 26,394,000 42,500 Agnico-Eagle Mines Ltd. (USD) Warrants ($19.00, exp. 11/7/07)* 1,301,350 1,614,800 Brazilian Resources, Inc. * # 0 96,600 CIC Energy Corp. * R 1,529,634 36,000 FNX Mining Co., Inc. * 1,194,752 478,152 Goldcorp, Inc. (USD) 14,612,325 202,000 Killam Properties, Inc. * R 1,827,779 211,855 Kinross Gold Corp. * 3,165,099 1,096,500 Kinross Gold Corp. (USD) * † 16,425,570 732,000 Miramar Mining Corp. 3,458,905 435,000 Northern Orion Resources, Inc. * 2,733,374 536,000 Northern Orion Resources, Inc. Warrants (CAD 2.00, expiring 5/29/08) * R 2,344,141 870,000 OPTI Canada, Inc. * 16,286,533 99,000 Penn West Energy Trust † 3,075,554 14,800 Petrolifera Petroleum Ltd. * 225,490 968,900 Petrolifera Petroleum Ltd. * R 14,807,175 330,000 Silver Wheaton Corp. * † 4,601,719 27,200 Suncor Energy, Inc. 2,583,132 124,800 Suncor Energy, Inc. (USD) 11,832,288 789,600 Uranium One, Inc. * 10,365,582 363,400 Uranium One, Inc. * R 4,877,921 99,500 Timberwest Forest Corp. 1,595,536 11,300 Timberwest Forest Corp. R 181,230 150,372,880 Indonesia: 0.0% 165,000 Medco Energi Internasional Tbk PT # 74,843 Nwtherlands: 1.6% 213,500 Arcelor Mittal (USD) † 16,729,860 Norway: 1.9% 886,498 Seadrill Ltd. * † # 19,907,368 South Africa: 2.8% 790,800 Exxaro Resources Ltd. # 10,005,837 550,300 Impala Platinum Holdings Ltd. # 19,179,248 29,185,085 United Kingdom: 2.0% 642,100 Randgold Resources Ltd. (ADR) 21,343,404 United States: 63.5% 969,700 Alpha NaturalResources, Inc. * † 22,526,131 561,000 American Commercial Lines, Inc. † 13,312,530 165,630 Bois d’ Arc Energy, Inc. * † 3,175,127 633,200 Celanese Corp. 24,682,136 82,500 ConAgra Food, Inc. 2,155,725 701,200 Darling International, Inc. † 6,934,868 350,000 Devon Energy Corp. 29,120,000 195,000 Diamond Offshore Drilling, Inc. † 22,091,550 528,000 Ellora Oil & Gas, Inc. * # R 6,579,250 71,600 Exterran Holdings, Inc. 5,752,344 418,000 FMC Technologies, Inc. * 24,101,880 247,600 Frontier Oil Corp. 10,310,064 291,750 Georgia Gulf Corp. † 4,055,325 413,700 Hess Corp. 27,523,461 104,000 Kaiser Aluminum Corp. * † 7,339,280 212,421 KGEN Power Corp. * # R 4,025,845 750,000 Marathon Oil Corp. 42,765,000 486,000 McDermott International, Inc. * 26,282,880 260,102 Mercer International, Inc. * † 2,457,964 756,400 Mirant Corp. * 30,770,352 283,000 Monsanto Co. 24,264,420 140,472 National Oilwell Varco, Inc. * 20,298,204 496,100 Newfield Exploration Co. * 23,892,176 437,400 Nexen, Inc. 13,364,084 450,000 Noble Corp. 22,072,500 701,600 NRG Energy, Inc. * † 29,670,664 481,100 Nucor Corp. 28,611,017 486,000 Occidental Petroleum Corp. 31,142,880 50,400 Oil States International, Inc. * † 2,434,320 132,000 Quicksilver Resources, Inc. * † 6,210,600 677,600 Range Resources Corp. 27,551,216 217,000 Schlumberger Ltd. 22,785,000 149,000 Teton Energy Corp. * 694,340 148,000 Transocean, Inc. * 16,731,400 54,800 Trinity Industries, Inc. † 2,057,192 310,700 Valero Energy Corp. 20,872,826 381,300 Weatherford International Ltd. * 25,615,734 109,200 Weyerhaeuser Co. 7,895,160 351,400 XTO Energy, Inc. 21,730,576 663,856,021 Total Common Stocks (Cost: $977,558,624) 994,330,059 EXCHANGE TRADED FUND: 2.8% United States: 2.8% (Cost: $29,563,860) 400,000 PowerShares Global Water Portfolio ETF 8,540,000 286,000 StreetTRACKS Gold Trust * 21,023,860 29,563,860 Principal Amount REPURCHASE AGREEMENT: 4.2% State Street Bank & Trust Co., 3.8% (dated 9/28/07, due 10/1/07, repurchase price $44,450,071, collateralized by $45,175,000 Federal National Mortgage Association, 3.25%, due 8/15/08 with a value of $45,328,160) (Cost: $44,436,000) $44,436,000 44,436,000 Total Investments Before Collateral for Securities Loaned: 102.1% (Cost: $1,051,558,484) 1,068,329,919 Number of Shares SHORT TERM INVESTMENT HELD AS COLLATERAL FOR SECURITIES LOANED: 8.4% State Street Navigator Securities Lending Prime Portfolio (Cost: $88,209,428) 88,209,428 88,209,428 Total Investments: 110.6% (Cost: $1,139,767,912) 1,156,539,347 Liabilities in excess of other assets: (10.6)% (110,650,809) NET ASSETS: 100.0% $1,045,888,538 ADRAmerican Depository Receipt CADCanadian Dollar NOKNorwegian Krone USDUnited States Dollar * Non-income producing † Security fully or partially on loan. Total market value of securities on loan is $85,337,877 # Indicates a fair valued security which has not been valued utilizing an independent quote, but has been valued pursuant to guidelines established by the Board of Trustees. The aggregate value of fair valued securities is $115,948,799, which represented 11.1% of net assets. R Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended, or otherwise restricted. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 28, 2007, these securities are considered liquid, unless otherwise noted, and the market value amounted to $36,172,975 or 3.5% of net assets. Summary of Investments by Industry % of Excluding Collateral for Securities Loaned Investments Value Basic Industry 2.5% $26,282,880 Capital Goods 0.2% 2,057,192 Chemicals 5.0% 53,001,881 Consumer Goods 0.9% 9,090,593 Consumer Durables 0.9% 10,005,837 Energy 57.4% 613,281,064 Industrial Metals 13.3% 142,398,188 Paper And Forest 1.1% 12,129,890 Precious Metals 11.6% 124,254,752 Real Estate 0.2% 1,827,779 Total Common Stocks 93.1% 994,330,056 Exchange Traded Fund 6.1% 65,459,860 Repurchase Agreement 0.8% 8,540,000 100.0% $1,068,329,916 Security Valuation—Securities traded on national exchanges or traded on the NASDAQ National Market System are valued at the last sales price as reported at the close of each business day. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ official closing price. Over-the-counter securities not included in the NASDAQ National Market System and listed securities for which no sale was reported are valued at the mean of the bid and ask prices. Securities for which market values are not readily available, or whose values have been affected by events occurring before the Fund’s pricing time (4:00 p.m. Eastern Time) but after the close of the securities’ primary market, are valued using methods approved by the Board of Trustees. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. The price which the Fund may realize upon sale of an investment may differ materially from the value presented on the Schedule of Investments. Short-term obligations purchased with more than sixty days remaining to maturity are valued at market value. Short-term obligations purchased with sixty days or less to maturity are valued at amortized cost, which with accrued interest approximates market value. Futures are valued using the closing price reported at the close of the respective exchange. Forward foreign currency contracts are valued at the spot currency rate plus an amount (“points”), which reflects the differences in interest rates between the U.S. and foreign markets. Securities for which quotations are not available are stated at fair value as determined by a Pricing Committee of the Adviser appointed by the Board of Trustees. Certain factors such as economic conditions, political events, market trends and security specific information are used to determine the fair value for these securities. Short-term investments held as collateral for securities loaned are valued at net asset value. ITEM 2. Controls and Procedures. (a) The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3 (c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15 (b)). (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a2(a) under the Investment Company Act of 1940 are attached as Exhibit 99.CERT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Worldwide Hard Assets Fund. By /s/ Bruce J. Smith, Chief Financial Officer, Worldwide Hard Assets Fund Date: November 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Keith J. Carlson, Chief Executive Officer, Worldwide Hard Assets Fund Date: November 29, 2007 By /s/ Bruce J. Smith, Chief Financial Officer, Worldwide Hard Assets Fund Date: November 29, 2007
